Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. Wayne Ellenbogen on 8/15/2022.
The application has been amended as follows: 
1) Claims 1-11 have been changed as below. 
1.  (Currently amended) A light transmission structure for use, in conjunction with a light source and detector, for selective detection of at least one of biomolecule interactions and absorption of infrared light, the light transmission structure comprising:
	a substrate, the substrate having a bottom surface adapted to couple the light source and detector to the light transmission structure;
	[[a]]an optical coupling and light enhancing layer disposed on at least a portion of an upper surface of the substrate;
	a first near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the optical coupling and light enhancing layer; and
	at least a second near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the first near-critical angle anti-reflective layer, an upper surface of the second near-critical angle anti-reflective layer being functionalized and textured so that transmitted incident light is scattered out of the light transmission structure;
	wherein a difference in refractive index between adjacent near-critical angle anti-reflective layers is less than about 0.01. 

2.  (Original) The light transmission structure of claim 1, wherein the upper surface of the second near-critical angle anti-reflective layer is functionalized so that a refractive index of the second near-critical angle anti-reflective layer changes in response to at least one of a reaction with a specific pathogen or chemical being targeted for detection, and absorption of infrared light.

3.  (Currently amended) The light transmission structure of claim 1, wherein a refractive index of the substrate is less than a refractive index of the optical coupling and light enhancing layer, the [[a ]]refractive index of the optical coupling and light enhancing layer is greater than refractive indices of the first and second near-critical angle anti-reflective layers, and the refractive index of the first near-critical angle anti-reflective layer is slightly greater than and substantially equal to the refractive index of the second near-critical angle anti-reflective layer.

4.  (Currently amended) The light transmission structure of claim 1, wherein the optical coupling and light enhancing layer comprises silicon nitride, and the first and second near-critical angle anti-reflective layers comprise silicon dioxide.

5.  (Original) The light transmission structure of claim 1, wherein the second near-critical angle anti-reflective layer comprises silicon dioxide when the light transmission structure is used for infrared imaging, and wherein the second near-critical angle anti-reflective layer comprises a layer of antibodies or a polymer when the light transmission structure is used for selectively detecting biomolecules or chemicals, respectively.

6.  (Original) The light transmission structure of claim 1, wherein the substrate comprises at least one of optical borosilicate-crown glass and borosilicate thin glass of a prescribed thickness.

7.  (Original) The light transmission structure of claim 1, further comprising a prism bonded to at least a portion of a bottom surface of the substrate and configured to couple the light source and detector to the light transmission structure.

8.  (Currently amended) The light transmission structure of claim 1, further comprising:
	a third near-critical angle anti-reflective layer disposed on at least a portion of the upper surface of the second near-critical angle anti-reflective layer;
	a fourth near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the third near-critical angle anti-reflective layer; and
	a biochemical surface functionalization layer formed on at least a portion of an upper surface of the fourth near-critical angle anti-reflective layer;
	wherein the second near-critical angle anti-reflective layer is formed having at least one of a thickness and a material type configured to provide a prescribed lateral displacement of transmitted or reflected light in the light transmission structure.

9.  (Original) The light transmission structure of claim 8, further comprising a polarization layer disposed on at least a portion of the upper surface of the fourth near-critical angle anti-reflective layer, the polarization layer being configured such that transmitted light passing through the light transmission structure, upon hitting a boundary between the fourth near-critical angle anti-reflective layer and the polarization layer, is totally internally reflected, resulting in a polarization change in the transmitted light.

10.  (Original) The light transmission structure of claim 1, further comprising a polarizing filter disposed between the detector and the light transmission structure, wherein the light source is configured to provide polarized transmitted light.

11.  (Currently amended) A light transmission structure for use, in conjunction with a light source and detector, for selective detection of at least one of biomolecule interactions and absorption of infrared light, the light transmission structure comprising:
	a substrate, the substrate having a bottom surface adapted to couple the light source and detector to the light transmission structure;
	[[a]]an optical coupling and light enhancing layer disposed on at least a portion of an upper surface of the substrate;
	a first near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the optical coupling and light enhancing layer;
	a second near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the first near-critical angle anti-reflective layer;
	a third near-critical angle anti-reflective layer disposed on at least a portion of the upper surface of the second near-critical angle anti-reflective layer;
	a fourth near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the third near-critical angle anti-reflective layer; 
	a polarization layer disposed on at least a portion of an upper surface of the fourth near-critical angle anti-reflective layer, the polarization layer being configured to provide total internal reflection of transmitted light in the light transmission structure; and
	a biochemical surface functionalization layer formed on at least a portion of an upper surface of the polarization layer;
	wherein the second near-critical angle anti-reflective layer is formed having at least one of a thickness and a material type configured to provide a prescribed lateral displacement of transmitted or reflected light in the light transmission structure, and wherein a difference in refractive index between adjacent near-critical angle anti-reflective layers is less than about 0.01.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 11, the closest reference to Scholtz (US 20200404195) discloses a light transmission structure thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1 and 11.
 	Regarding claim 1, A light transmission structure for selective detection of at least one of biomolecule interactions and absorption of infrared light, comprising: “a substrate, the substrate having a bottom surface adapted to couple the light source and detector to the light transmission structure;
	an optical coupling and light enhancing layer disposed on at least a portion of an upper surface of the substrate;
	a first near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the optical coupling and light enhancing layer; and
	at least a second near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the first near-critical angle anti-reflective layer, an upper surface of the second near-critical angle anti-reflective layer being functionalized and textured so that transmitted incident light is scattered out of the light transmission structure;
	wherein a difference in refractive index between adjacent near-critical angle anti-reflective layers is less than about 0.01” along with other limitations of claim 1. 
Regarding claim 11, A light transmission structure for selective detection of at least one of biomolecule interactions and absorption of infrared light, comprising:
	“a substrate, the substrate having a bottom surface adapted to couple the light source and detector to the light transmission structure;
	an optical coupling and light enhancing layer disposed on at least a portion of an upper surface of the substrate;
	a first near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the optical coupling and light enhancing layer;
	a second near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the first near-critical angle anti-reflective layer;
	a third near-critical angle anti-reflective layer disposed on at least a portion of the upper surface of the second near-critical angle anti-reflective layer;
	a fourth near-critical angle anti-reflective layer disposed on at least a portion of an upper surface of the third near-critical angle anti-reflective layer; 
	a polarization layer disposed on at least a portion of an upper surface of the fourth near-critical angle anti-reflective layer, the polarization layer being configured to provide total internal reflection of transmitted light in the light transmission structure; and
	a biochemical surface functionalization layer formed on at least a portion of an upper surface of the polarization layer;
	wherein the second near-critical angle anti-reflective layer is formed having at least one of a thickness and a material type configured to provide a prescribed lateral displacement of transmitted or reflected light in the light transmission structure, and wherein a difference in refractive index between adjacent near-critical angle anti-reflective layers is less than about 0.01” along with other limitations of claim 11. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180106724 (Wang et al.) teaches multiple layer structure for SPR. 
US 6791690 (Corson et al.) teaches anti-reflective layers with set difference of refractive indices being less than 0.1. 
	US 20090103099 (Debackere et al.) teaches integrated surface biosensor for SPR. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886